DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mine (US 9,511,550) in view of Kasuya (US 20120302118).
As to claim 12, Mine teaches a method for manufacturing an intermediate prepreg capable of forming a finished part.  Mine teaches providing a reinforcement layer (Fig. 7, item 22) and a thermoplastic matrix sheet (Fig. 7, item 23; 3:63) and forming a composite/complex (Fig. 8, item 15), placing the material in a production tool (Fig. 8, item 12) heated higher than the thermoplastic melt temperature (12:15-19) and applying a production pressure on the complex (Fig. 8(d)) while heating the complex to a temperature higher than the melting temperature of the thermoplastic matrix (12:15-19).
Mine is silent to heating the complex in the production tool to a temperature higher than the melting temperature of the thermoplastic composite without applying pressure.
Kasuya teaches a furnace (31), which is part of a production tool (Fig. 8) which heats a cut preform (30) before placing the preform in a compression molding machine (34).  While Kasuya teaches that the furnace (31) heats and softens the ([0045]) the preform (30), Kasuya does not specifically teach the exact temperature of the preform in the furnace relative to the melting temperature of the thermoplastic matrix.  However, since Kasuya molds the preform in a compression molding machine at a temperature higher than the melt temperature of the thermoplastic matrix ([0048]-[0050]), one would have found it obvious to heat the preform (30) to a temperature higher than the melt temperature of the thermoplastic matrix.  Additionally, the ordinary artisan would have recognized the matrix temperature to be a result effective variable since it affects how the article molds within the compression molding machine (34), and therefore one would have arrived at the claimed temperature as a matter of routine optimization.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Kasuya furnace and optimized heating into Mine because Mine teaches/suggests molding a heated thermoplastic composite and Kasuya provides a furnace for heating a thermoplastic composite within the scope of Mine’s suggestion.
As to claims 13-16, Mine teaches manufacturing a composite/complex (Fig. 8, item 15) from a reinforcement layer (Fig. 7, item 22) and a thermoplastic matrix sheet (Fig. 7, item 23; 3:63) arranged together, but Mine is silent to the treatment tool and heating and pressurizing at a temperature lower than the melting temperature of the thermoplastic material between 70 C and 200 C.  However, Kasuya teaches (Fig. 4) a treatment tool for heating a composite sheet until softened at a temperature of 120-140 C ([0040]), interpreted to be below the melt temperature of the thermoplastic, as evidenced by Kasuya’s distinction between softening and melting.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate this feature into Mine as an obvious improvement in order to fix the layers together to permit cutting without comint apart (Kasuya, [0040]).  As to claims 18 and 19, Mine teaches a configuration where one reinforcement layer may have two matrix layers on a first side and at least one on the other (Fig. 7).  There are four matrix layers in Mine’s Fig. 7 (on the right side), therefore the bottom two reinforcement layers have at least two matrix sheets on a first side and at least one on the other (see below).

    PNG
    media_image1.png
    363
    610
    media_image1.png
    Greyscale

As to claims 20 and 21, Mine is silent to this feature.  However, Kasuya teaches reinforcement sheets having different orientations layered (Fig. 3).  It would have been prima facie obvious to one of ordinary skill in the art to incorporate the different orientations from Kasuya into Mine in order to provide strength in multiple directions.
	As to claims 22-24, Mine is silent to the claimed pressure or temperature.  However, one of ordinary skill in the art practicing the Mine process would have recognized the particular pressing temperature and pressure to be result effective variables that would influence the compression molding behavior and conformance to the mold.  One would have arrived at the claimed pressure and temperature as a matter of routine optimization.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mine (US 9,511,550) in view of Kasuya (US 20120302118), and further in view of Barrera (US 7,897,248).  Mine and Kasuya teach the subject matter of claim 12 above under 35 U.S.C. 103.
As to claim 17, Mine teaches that a thermoplastic composite can be made from a variety of matrix polymers such as nylon (2:36-48), but is silent to PET.  
Barrera teaches that a composite can be formed from various polymer matrix materials, including PET (26:6-8).
It would have been prima facie obvious to incorporate the PET matrix taught by Barrera into Mine because one of ordinary skill in the art would have recognized the PET to be an obvious interchangeable substitute for the nylon or other unknown matrix materials in Mine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742